Citation Nr: 1507625	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-08 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected asbestosis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected asbestosis.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected asbestosis.

4.  Entitlement to an initial rating in excess of 60 percent for asbestosis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2010 and August 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits sought on appeal.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The August 2014 rating decision denied service connection for prostate cancer, for hypertension, and for diabetes mellitus, type II.  In September 2014 and October 2014, the Veteran submitted written statements indicating that he disagreed with the denials.  Since the September and October 2014 statements were received well within the one year the Veteran had to appeal the August 2014 rating decision denying service connection for prostate cancer, for hypertension, and for diabetes mellitus, type II, the Board construes that they are, in actuality, a timely notice of disagreement (NOD) with these issues.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issues of entitlement to service connection for prostate cancer, for hypertension, and for diabetes mellitus, type II are listed on the title page of this decision.

A December 2012 VA general medical examination report indicated that the Veteran had mild left ventricular hypertrophy noted on X-ray done in November 2012.  The Veteran's representative claims this is related to the Veteran's service-connected respiratory disability.  As such, the issue of entitlement to service connection for mild left ventricular hypertrophy as secondary to service-connected asbestosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A statement of the case (SOC) has not been issued addressing the issues of service connection for prostate cancer, for hypertension and for diabetes mellitus, type 2, claimed as secondary to the Veteran's service-connected asbestosis.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claims to the AOJ so that a SOC may be issued.  Accordingly, these issues must be remanded so that the AOJ may issue a SOC.

The Veteran was most recently provided a VA examination in December 2012 to determine the current severity of his service-connected asbestosis, but the Board finds the examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination does include a February 2013 addendum reporting pulmonary function test (PFT) results.  However, the Veteran's representative points out that the December 2012 VA examination report indicates that exercise capacity testing was not performed.  Therefore it does not provide sufficient details to evaluate the Veteran's respiratory disability under the pertinent rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6833.

The Veteran claims entitlement to a TDIU.  Given multiple appealed claims for service connection and increased rating that have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Additionally, the Board finds that the December 2012 VA general medical examination is not adequate for purposes of the Veteran's TDIU claim.  See Barr, 21 Vet. App.  at 312.  In correspondence dated October 2014, the Veteran's representative claims that the Veteran's physical endurance has significantly decreased over the last 12 to 24  months and his VA physician, Dr. Corsini Templado, has required the use of an inhaler subsequent to a PFT conducted in January 2013.  However, the December 2012 VA examination report certainly does not reflect this change in treatment.  Nor does that examination take into account the Veteran's limitation in occupational functioning capacity due to declining physical endurance and stamina as it indicated that exercise capacity testing was never performed.  The Board agrees.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA Outpatient Clinic in Redding, California and any associated outpatient clinics, dated from July 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Thereafter, schedule the Veteran for a VA respiratory examination by an individual with appropriate expertise to ascertain the current severity and manifestations of his asbestosis.  The claims file, along with a full copy of this remand, must be made available to the examiner for a review of the Veteran's pertinent medical history.

All necessary diagnostic testing and evaluation needed to make this determination should be done, including a PFT.  The examiner should review the results of any testing prior to completion of the examination report.

To properly rate this disability, the results of the PFT must indicate: (a) the percentage of predicted FEV-1 and FEV-1/FVC and (b) the percentage of predicted DLCO (SB).

The examiner also must determine whether the Veteran has: (i) cor pulmonale (right heart failure), or (ii) pulmonary hypertension (shown by Echo or cardiac catheterization), or (iii) right ventricular hypertrophy, or (iv) a requirement of outpatient oxygen therapy, or (v) maximum exercise capacity of less than 15/ml/kg/min as measured by oxygen consumption with cardiac or respiratory limitation.

A complete rationale must be provided for any opinions expressed.

4.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for prostate cancer, for hypertension, and for diabetes mellitus, type II.  38 C.F.R. § 19.26 (2014).  In the notice and statement of the case, remind the Veteran that a timely substantive appeal to the August 2014 rating decision to the extent it denied these issues must be filed if such issues are denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects an appeal as to any of these issues, return these issues to the Board for appellate review.

5.  After completing the above development, and any other development deemed necessary, readjudicate all pending service connection and increased rating claims on appeal taking into consideration any newly acquired evidence.  

6.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disability (disabilities) result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, consistent with his education and occupational experience.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Any opinion must not consider the effects of age or any nonservice-connected disabilities.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

7.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

8.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

